


--------------------------------------------------------------------------------

Exhibit 10.1
EMPLOYMENT AGREEMENT


This Employment Agreement is entered into on April 22, 2009.
 
Between
 
(1)  
Pacific Asia Petroleum, Inc., a Delaware company headquartered at 250 East
Hartsdale Ave., Suite 47, Hartsdale, New York 10530, U.S.A. (the “Employer”);



And


(2) Jamie Tseng, an individual (the “Employee”).




Whereas it is agreed as follows:


A.
AMENDMENT AND RESTATEMENT OF PRIOR AGREEMENT.



This Employment Agreement (this “Agreement”) amends and restates in full that
certain Agreement, dated November 8, 2005, entered by and between the Employer
and the Employee, the compensation and reimbursement provisions of which were
assigned effective September 1, 2006 by the Employee to Golden Ring
International Consultants Limited (“Golden Ring”).


1.
  Appointment
   
1.1
With this Agreement, the Employer shall employ the Employee and the Employee
shall serve the Employer in the capacity of Executive Vice President of the
Employer on the terms and conditions hereinafter appearing.  



1.2  
The Employee’s term of employment under this Agreement (the “Term”) shall
commence as of January 1, 2009  and shall continue for a period ending on the
second anniversary of such date, unless sooner terminated in accordance with the
terms of Section 8.1.



2.  
Working Location



2.1
The Employee shall provide his services to the Employer based out of the
Employer’s Beijing offices located at Yi, No. 118, Jian Guo Road, Suite 1809,
Jing Hui Da Sha (The Exchange Building), Chao Yang District, Beijing, 100022,
PRC, and such other locations where the Employer or its subsidiaries or
affiliates may conduct its operations.  The Employee further agrees that, in
connection with the services he is required to provide under this Agreement,
that he will be required to travel frequently at the request of the
Employer.  This Agreement shall govern the terms of the employment of the
Employee wherever he provides the services he is required to provide under this
Agreement.
 

 
2.2
The Employer intends to lease office space for a minimum 1-year term for use by
the Employee and other employees and consultants of the Employer that visit from
the Employer’s United States office. The terms of such lease are to be agreed
between the Employer and a third party lessor.




 
- 1 -

--------------------------------------------------------------------------------

 



3. 
 Power and Duties



3.1
The Employer agrees to employ the Employee as the Executive Vice President of
the Employer.  In his position as Executive Vice President, the Employee will
have responsibility for the Employer’s business development activities,
negotiations, financial reporting assistance, coordination activities, and any
and all other reasonable activities as appropriate and as required under the
guidance of the Employer’s Chief Executive Officer, and he shall have such
duties, responsibilities and authority as shall be consistent with that
position. The Employee shall report to the Chief Executive Officer of the
Employer, and follow his instructions and also instructions from the Employer’s
Board of Directors. During the continuance of his employment hereunder, the
Employee shall devote his full time, attention, knowledge and skills, and to the
best of his ability, in furtherance of the business of the Employer, and shall
faithfully and diligently perform such duties and exercise such powers as may
from time to time be assigned to or vested in him by the Employer.



3.2
The Employee shall devote his full-time services exclusively for the Employer
unless otherwise agreed in writing, and shall not during the continuance of his
employment, either directly or indirectly, and whether as principal, servant,
agent or otherwise be engaged, concerned or interested in any other commercial
work unless such other commercial work shall have been specifically disclosed
to, and approved in writing by the Employer, and a written arrangement
concerning such other commercial activity has been arrived at with the Chief
Executive Officer.



3.3
The Employee agrees not to bring with him to the Employer, or use or disclose to
any person associated with the Employer, any confidential or proprietary
information belonging to any former employer or other person or entity with
respect to which the Employee owes an obligation of confidentiality under any
agreement or otherwise.  The Employer does not need and will not use such
information and the Employer will assist the Employee in any way possible to
preserve and protect the confidentiality of proprietary information belonging to
third parties.



3.4
The Employee shall hold and keep confidential for the benefit of the Employer
all secret or confidential information, files, documents and other media in
which confidential information is contained, know­ledge or data relating to the
Employer, or any of its subsidiaries or affi­liated companies, and their
respective businesses, which shall have been obtained by the Employee during his
employment by, or consulting engagement with, the Employer (“Confidential
Information”). Confidential Information does not include information that is
already public knowledge at the time of disclosure (other than by acts by the
Employee or his representatives in violation of this Agree­ment) or that is
provided to the Employee by a third party without an obligation with the
Employer to maintain the confidentiality of such information.  After termination
of the Employee's employment with the Employer, he shall not, without the prior
written consent of the Employer, or as may otherwise be required by law or legal
process, communicate or divulge any Confidential Information to anyone other
than the Employer and those designated by it.  The Employee shall not either
during or after termination of his employment hereunder use to the detriment or
prejudice of the Employer or divulge or communicate to any person or persons any
trade secrets of the Employer or any other Confidential Information which he may
receive or obtain in relation to the affairs of the Employer.



3.5
The Employee expressly acknowledges that any industrial and intellectual
property rights in the works invented, created or developed pursuant to the
performance of his duties at the request of the Employer are invented, created
or developed on behalf and for the exclusive benefit of the Employer and that
all industrial and intellectual property rights in such works are therefore the
sole and exclusive property of the Employer.  The Employee hereby assigns to the
Employer absolutely all such industrial and intellectual property rights in such
works together will all modifications and amendments thereto which have been or
will at any time in the future invested, created or developed.



3.6
The Employee undertakes at the request and expense of the Employer to do all
acts and execute all documents which may be necessary to confirm the title of
the Employer to the industrial and intellectual property rights in the work as
provided in clause 3.5 above whether in connection with registration of such
title or otherwise.



4. 
 Working Hours



4.1
The Employee shall devote himself exclusively and diligently to the business and
interests of the Employer at all times during usual business hours and during
such other times as the Employer may reasonably require except in case of
incapacity through illness or accident or any other reasonable cause.
 
4.2
The Employee shall be entitled to all holidays he is entitled under the
applicable laws and regulations and as established by the Employer.



5. 
 Remuneration

 
As remuneration for his services hereunder, the Employee shall be entitled to
receive for so long as his employment hereunder shall continue:


5.1
a fixed annual salary of $140,000 per year, such salary to be paid pro rata
monthly in arrears at the rate of $11,667.00 per month in accordance with the
Employer’s normal payroll policies, and to be deposited into such bank account
as specified by the Employee in writing (“Base Salary”). Such Base Salary will
be paid to the Employee without deduction of tax (except as provided in clause
9.3 or where tax regulations require the Employer to withhold tax and pay it to
relevant tax authorities on behalf of the Employee) or other deductions and in
such currency as the Employee may request from time to time based on the average
exchange rate for the month for which the salary is due.



5.2
The Employee shall be entitled, as a performance incentive and at the sole
discretion of the Employer’s Board of Directors, to participate in the
Employer’s 2007 Stock Plan.



5.3
The Employer agrees that the Employee shall be entitled to be reimbursed
out-of-pocket expenses exclusively incurred in the performance of this Agreement
in accordance with the Employer’s expense policies.



5.4
The Employee shall be entitled to reimbursement for all of his taxi and similar
local transportation costs.
 
  
6. 
 Annual Leave /Vacation



6.1
The Employee shall be entitled hereunder to a paid annual leave totaling 30
working days during each calendar year, to be taken from time to time as
mutually agreed with the Employer.  



6.2
All annual leave must be taken within 12 months following the calendar year in
which it is earned, otherwise, it shall be forfeited unless mutually agreed
otherwise between the Employer and the Employee.
 
6.3
The outstanding annual leave cannot be used as deduction of the termination
notice period.
 
7. 
 Sick Leave



7.1
The Employer currently has no sick leave policy, however the Employee shall be
entitled to a minimum paid sick leave of 10 days per calendar year or such
greater number of days as maybe mutually agreed between the Employer and the
Employee from time to time



7.2
Any untaken sick leave will accrue from year to year.



8.
Termination



8.1
Termination and Payments Upon Termination.



(a)
  Employee or the Employer may terminate this Agreement for any reason or for no
reason at all at any time, with or without Cause (as defined below), during or
after the Term, by providing the other party with notice of termination as
provided in Section 8.1(c).  The Employer shall pay Employee his Base Salary and
all other amounts, in each such case, actually earned, accrued or owing as of
the date of termination but not yet paid to Employee through the date of
termination; provided that if the Employee is terminated by the Employer without
Cause (as defined below) after the date of this Agreement, then, in addition to
the payments described in this Section 8.1(a), the Employer shall pay Employee a
lump sum payment in an amount equal to fifty percent (50%) of Employee’s
then-current annual Base Salary at the time he is terminated. The payment of the
lump sum amount under this Section 8.1(a) shall be made on the earlier of the
date ending on the expiration of thirty days following the earlier of the date
of termination of Employee’s employment or the death of the Employee; provided
that notwithstanding the foregoing, to the extent any payment under this
Section 8.1(a) is “nonqualified deferred compensation” and/or the Employee is
considered a “key employee” of the Employer within the meaning of Section 409A
of the Internal Revenue Code and the Treasury Regulations promulgated
thereunder, then such payment shall be made on the date ending on the expiration
of the sixth month following the earlier of the date of termination of
Employee’s employment or the Employee’s death.



(b) 
For purposes of this Agreement, “Cause” shall mean (i) Employee’s gross and
willful misappropriation or theft of the Employer’s or its subsidiary’s or
affiliate’s funds or property, (ii) Employee’s commission of any fraud,
misappropriation, embezzlement or similar act, whether or not a punishable
criminal offense, or Employee’s conviction of or entering of a plea of nolo
contendere to a charge of any felony or crime involving dishonesty or moral
turpitude, (iii) Employee’s engagement in any willful conduct that is injurious
to the Employer or its subsidiaries or affiliates, (iv) Employee’s material
breach of this Agreement or failure to perform any of his material duties owed
to the Employer or its subsidiaries or affiliates, or (v) Employee’s commission
of any act involving willful malfeasance or gross negligence or Employee’s
failure to act involving material nonfeasance.

 
(c) 
 Any termination of this Agreement by the Employer or by Employee shall be
communicated in writing to the other party before the date on which such
termination is proposed to take effect and, unless otherwise agreed to by the
Employer and the Employee, shall be effective sixty (60) days after such notice,
except that there shall be no 60 day notice period in the event of Employee’s
termination for “Cause” by the Employer



      (d)
From and after the termination of this Agreement by the Employer or by the
Employee, the Employee agrees to do or cause to be done all other things and
acts, to execute, deliver, file and perform or cause to be executed, delivered,
filed and performed all other instruments, documents and certificates as may be
reasonably requested by the Employer or are necessary, proper or advisable in
order to effect the removal, transition, substitution or modification of the
Employee as an officer, agent, affiliate, director, manager or authorized
representative of the Employer or any other positions that the Employee holds
with the Employer or its subsidiaries or affiliates providing the cost of doing
such things is paid for by the Employer.





8.2
Termination of the Employee’s employment and appointment hereunder shall be
without prejudice to any rights which have accrued to the Employer at the time
of termination pursuant to Sections 3.4 through 3.6, Section 14 and this Section
8 (which shall remain in full force and effect).



                 9.
Miscellaneous
   



9.1
During the continuance of his employment hereunder, the Employee shall not
accept or solicit any commission or gift of any kind from contractors, suppliers
or clients of the Employer.



9.2
The Employee shall indemnify and hold the Employer harmless from any actions,
claims or assessments of any nature relating to any of his/her business or
personal affairs unrelated to his employment hereunder.



9.3
The Employee is responsible for any personal tax obligations arising in China or
elsewhere during the continuance of his employment. Where requested by the
Employee, the Employer will make agreed deductions of tax and pay it on the
Employees behalf to the relevant Chinese tax authorities and provide suitable
certificates to substantiate such payments.



9.4
This Agreement shall not be determined or affected by any change in the
composition of the Employer and the Employee as long as the Employer shall
continue in business unless and until terminated as herein provided.



9.5
In conformity with the United States Foreign Corrupt Practices Act and the
Employer’s guidelines related thereto, the Employee represents and warrants that
he shall not directly or indirectly make an offer, payment, promise to pay, or
authorize payment, or offer a gift, promise to give, or authorize the giving of
anything of value for the purpose of influencing an act or decision of an
official of any government or the United States government (including a decision
not to act) or inducing such a person to use his influence to affect any such
governmental act or decision in order to assist the Employer, or any subsidiary
or affiliate thereof, in obtaining, retaining or directing any such business.




                10.
Entire Agreement



10.1
This Agreement is intended to be the final, complete, and exclusive statement of
the terms of Employee’s employment by the Employer.  Except for any stock
option, restricted stock purchase or confidentiality agreements that have been
entered, or may be entered into in the future, by and between the Employer and
the Employee, this Agreement supersedes all other prior and contemporaneous
agreements and statements pertaining in any manner to the employment of Employee
and it may not be contradicted by evidence of any prior or contemporaneous
statements or agreements.  To the extent that the practices, policies, or
procedures of the Employer, now or in the future, apply to Employee and are
inconsistent with the terms of this Agreement, the provisions of such practices,
policies or procedures shall control. The Employee and the Employer explicitly
agree that this is a new employment agreement between them, and that all
agreements that may have existed between them before the employment of, or
consulting engagement with, the Employee have been terminated and fully
satisfied.



10.2
 If at any time any provision hereof is or becomes illegal, invalid or
unenforceable in any respect, neither the legality, validity nor enforceability
of the remaining provisions hereof shall be in any way affected or impaired
hereby.



10.3
This Agreement may not be modified or amended except by a written agreement,
signed by an officer of the Employer and by the Employee.




                 11.
Government and Arbitration



11.1
Governing Law.  This Agreement shall be governed by the laws of the State of New
York. If one or more provisions of this Agreement are held to be unenforceable
under applicable law, the parties agree to renegotiate such provision in good
faith.  In the event that the parties cannot reach a mutually agreeable and
enforceable replacement for such provision, then (i) such provision shall be
excluded from this Agreement, (ii) the balance of the Agreement shall be
interpreted as if such provision were so excluded and (iii) the balance of the
Agreement shall be enforceable in accordance with its terms.



11.2
Arbitration.   Any dispute or claim arising out of or in connection with any
provision of this Agreement will be finally settled by binding arbitration in
London, England, in accordance with the rules of the International Chamber of
Commerce ("ICC") by one arbitrator appointed in accordance with said rules.  The
arbitrator shall apply English law, without reference to rules of conflicts of
law or rules of statutory arbitration, to the resolution of any
dispute.  Judgment on the award rendered by the arbitrator may be entered in any
court having jurisdiction thereof.  Notwithstanding the foregoing, the parties
may apply to any court of competent jurisdiction for preliminary or interim
equitable relief, or to compel arbitration in accordance with this paragraph,
without breach of this arbitration provision.



12.
Advice of Counsel  
 
EACH PARTY ACKNOWLEDGES THAT, IN EXECUTING THIS AGREEMENT, SUCH PARTY HAS HAD
THE OPPORTUNITY TO SEEK THE ADVICE OF INDEPENDENT LEGAL COUNSEL, AND HAS READ
AND UNDERSTOOD ALL OF THE TERMS AND PROVISIONS OF THIS AGREEMENT.  THIS
AGREEMENT SHALL NOT BE CONSTRUED AGAINST ANY PARTY BY REASON OF THE DRAFTING OR
PREPARATION HEREOF.



13.
Notices 
 
Any notice, request, or other communication required or permitted pursuant to
this Agreement shall be in writing and shall be deemed duly given when received
by the party to whom it shall be given or three days after being mailed by
certified, registered, or express mail, postage prepaid, addressed as follows:

 
If to Employer:
Pacific Asia Petroleum, Inc.
250 East Hartsdale Ave
Suite 47
Hartsdale, New York 10530 USA
Attention: Chief Executive Officer
 
If to Employee:
Jamie Tseng
1843 Las Lanas Lane
Fullerton, CA 92833

 
- 2 -

--------------------------------------------------------------------------------

 

 
 
or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.
 

                  14.
Non-Competition

    
14.1
In consideration of the Employer’s willingness to enter into this Agreement, the
Employee agrees that while this Agreement is in effect and for 12 months after
its termination, the Employee will not accept any employment or engage in any
activity, without the written consent of the Board, if the loyal and complete
fulfillment of the Employee’s duties in such employment would inevitably require
him to reveal or utilize Confidential Information, as reasonably determined by
the Board.



14.2
By agreement between the parties at any time the terms of this clause may be
varied, reviewed or modified so long as any such variation, review or
modification is in writing and signed by both parties.





IN WITNESS WHEREOF this Agreement has been entered into the day and year first
above written.


   
For and On behalf of
   
Pacific Asia Petroleum, Inc. 
/s/ Frank C.
Ingriselli                                                                                                                               
   
 4/22/2009
       
Signed by
   
Jamie Tseng 
/s/ Jamie
Tseng                                                                                                                                        
   
 4/22/2009
       

 


 

 
- 3 -

--------------------------------------------------------------------------------

 
